DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori et al. (US 20180247969 A1.
Regarding Claim 1, Mori discloses in Figure 4: a semiconductor structure for forming a CMOS image sensor, the semiconductor structure comprising at least a photodiode formed in a substrate (223) 5for collecting photoelectrons, wherein the photodiode has a pinning layer (225), a first doped region (224) and a second doped region (220) in order from top to bottom in a height direction of the substrate; and 
the semiconductor structure further includes a third doped region (300), wherein the third doped region (221) is located in the substrate (223) corresponding to a 10laterally extending region of the second doped region (220); wherein 
the ion doping concentration of the first doped region (224) is greater than the ion doping concentration of the second doped region (220), and the ion doping concentration of the second doped region (220) is greater than the ion doping concentration of the third doped region (221), the third doped region (221) is in 15contact with the second doped region (220) after diffusion. Para. [0085]
Regarding Claim 2, Mori discloses in Figure 4: the semiconductor structure of claim 1:
wherein the first doped region (224), the second doped region (220) and the third doped region (221) are all of a first ion doping type. All doped regions are of N-type in Fig. 4., Para. [0085]

    PNG
    media_image1.png
    793
    942
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 20180247969 A1) in view of Oike et al (US 20150137188 A1).
Regarding Claim 1, Mori discloses in Figure 4: a semiconductor structure for forming a CMOS image sensor, the semiconductor structure comprising:
at least a photodiode formed in a substrate (223) 5for collecting photoelectrons, wherein the photodiode has a pinning layer (225), a first doped region (224) and a second doped region (220) in order from top to bottom in a height direction of the substrate; and
the semiconductor structure further includes a third doped region (221), wherein the third doped region (221) is located in the substrate (223) corresponding to a 10laterally extending region of the second doped region (220); wherein
the ion doping concentration of the first doped region (224) is greater than the ion doping concentration of the second doped region (220), and the ion doping concentration of the second doped region (220) is greater than the ion doping concentration of the third doped region (221), the third doped region (221) is in 15contact with the second doped region (220) after diffusion. Para. [0084-0086]
Mori in Figure 4, fails to disclose the semiconductor structure further includes a third doped region, wherein the third doped region is located in the substrate corresponding to a 10laterally extending region of the second doped region, but Oike using Figure 5: does teach that the semiconductor structure further includes a third doped region (135), wherein the third doped region (135) is located in the substrate (131) corresponding to a 10laterally extending region of the second doped region (142). Para [0108-0111]. 
It would have obvious to one of ordinary skill in the art at the time of the effective filing date to allow regions to share concentration to prevent possible barrier controllability issues (Para [0139]).

    PNG
    media_image2.png
    793
    942
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    693
    803
    media_image3.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 20180247969 A1) as applied to claim 1 above.
Regarding Claim 2, Mori discloses in Figure 4: the semiconductor structure of claim 1:
wherein the first doped region (224), the second doped region (220) and the third doped region (221) are all of a first ion doping type. All doped regions are of N-type in Fig. 4., Para. [0085].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 20180247696 A1) as applied to claim 2 above, and further in view of Yi et al. (US 20160155768 A1).
Regarding Claim 3, Mori discloses in Figure 4: the semiconductor structure of claim2: wherein the substrate (223) and the pinning layer (225) are both of a second ion doping type, and the second ion doping type is different from the first ion doping type, 
Mori fails to disclose, but Yi discloses in Fig. 2A: the ion doping concentration of the pinned layer (204) is greater than the ion doping concentration of the substrate 25(203). Both the pining layer and substrate are of P-type doping different for N-type of first ion doping type. Also Pinning layer (204)has concentration P, while substrate (203) has concentration of P-, Para. [0017]. 
It would have obvious to one of ordinary skill in the art at the time of the effective filing date to apply Yi’s invention to the invention of Mori to achieve the claimed results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US-20180247969 A1) as applied to claim 1 above, and further in view of Chiu et al. (US 20150288940 A1).
Regarding Claim 4, Mori et al. does disclose in Fig 4, The semiconductor structure of claim 1:
wherein the semiconductor structure, having a pinning layer (225) and an ion doped region (225) in order from top to bottom in the 30height direction of the substrate.
Mori fails to disclose, but Chiu Fig 2B does the semiconductor structure of claim 1, wherein the semiconductor structure further comprises a storage node (228) formed in the substrate (240), the third doped region is formed under the storage node, and the third doped region and the ion doped region of the 19storage node are isolated from each other (248, isolation structure). For Chiu Fig 2B, the doped regions are not number, but it can be seen where in annotated figure below. Para. [0025]. I would have been obvious to anyone with ordinary skill in the art to do a substitution of Chiu to the teaching of Mori to get desired results of having both doped region from spilling into each other as they are both of different ion-doping types, Para. [0018].

    PNG
    media_image4.png
    502
    969
    media_image4.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 20180247969 A1) as applied to claim 4 above, and further in view of Chiu et al. (US 20150288940 A1).
Regarding Claim 5, Mori discloses in Figure 4 The semiconductor structure of claim 4: wherein the third doped region (221) 
Mori fails to disclose, but Chiu Figure 2B does teach the ion doped region (228) of the storage node (228) are both of a first ion doping 5type and the ion doping concentration of the ion doped region (228) of the storage node is greater than the ion doping concentration of the third doped region. Again, see Claim 4’s annotated drawing above the Storage node’s ion-doping is N+ which is a high concentration then the P concentration of the third doping region. Even though the doping types are different the sign convention of + for higher concentration and – for lower concentration still applies to different doping types.


Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor structure comprising:
“a fourth doped region, the third doped region is isolated from the ion doped region of the storage node by the fourth doped region”.

Claims 7-8 depend from claim 6, and therefore, are allowable for the same reason as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MATTHEW HARTMAN whose telephone number is (571)272-9584. The examiner can normally be reached M-TH: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MATTHEW. HARTMAN
Examiner
Art Unit 4143



/D.M.H./Examiner, Art Unit 2829                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MATTHEW HARTMAN whose telephone number is (571)272-9584. The examiner can normally be reached M-TH: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MATTHEW. HARTMAN
Examiner
Art Unit 4143




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826